DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the Response dated December 13, 2020.  Claims 1-20 are presently pending and are presented for examination.
Response to Amendment
In response to Applicant’s amendments dated December 13, 2020; Examiner withdraws specification objections; Examiner withdraws the 35 U.S.C. 112(b) rejections; Examiner maintains claim objections; Examiner maintains drawing objections; and maintains the prior art rejections under 35 U.S.C. 103.
Response to Arguments
Applicant's response arguments, with regards to claims 1-10 filed December 13, 2020, are moot in view of new grounds of rejection under the combination of Frye, Takehiko, Akinori, and Kondo, which is necessitated by Applicant’s amendments.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (US 2016/0280094; hereinafter Frye; previously of record) in view of Takehiko (JP 5716413; already of record in IDS; all citations are based on the submitted translation) and further in view of Akinori et al. (JP 2010025157; hereinafter Akinori).
Re. claim 1, Frye teaches:
An actuation system for a vehicle seat (Frye: ¶0045, Powered Slide Mover 110), the actuation system comprising:
a housing (Frye; Fig. 11, Bracket 218; i.e., Brackets 218 and 219 are shown to be separated into halves 254 and 255)
a gear system located in the housing comprising one or more gears coupled together (Frye; Fig. 11, Worm Gear Set 220)
Yet, Frye does not teach:
an efficiency switch coupled to the housing and configured to be switched from an inactive state in which the one or more gears move in response to a first input with a first actuation efficiency to an active state in which the one or more gears move in response to a second input with a second actuation efficiency that is greater than the first actuation efficiency, and
wherein the efficiency switch includes a driver configured to apply sound vibrations to the one or more gears to cause friction between the one or more gears to be minimized when the efficiency switch is in the active state.
However, in the same field endeavor, Takehiko teaches:
an efficiency switch coupled to the housing and configured to be switched from an inactive state … to an active state in which the one or more gears move in response to a second input with a second actuation efficiency that is greater than the first actuation efficiency (Takehiko: Pg. 3, ¶0011-¶0012, Vibration Device 21, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between the tooth surfaces of Worm 
wherein the efficiency switch includes a driver configured to apply sound vibrations to the gears to cause friction between the gears to be minimized when the efficiency switch is in the active state (Takehiko; Pg. 3 ¶0007, Oscillator 24, i.e., Oscillator 24, generates a rectangular pulse wave to apply to a Piezoelectric Body 20).
Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat of Frye by the vibrating device of Takehiko to reduce the frictional force required between the gears and improve the efficiency (Takehiko: Pg. 2 ¶0003).
	Yet, Takehiko does not explicitly teach:
…an inactive state in which the one or more gears move in response to a first input with a first actuation efficiency…
	However, in the same field of endeavor, Akinori teaches:
…an inactive state in which the one or more gears move in response to a first input with a first actuation efficiency (Akinori; pg. 7 ¶0003, i.e., The electronic control unit 80 supplies the applied voltage to the actuators 61A and 61B only when it corresponds to the calculated rotational speed of the input shaft 10 and/or the magnitude of the load on the input shaft 10, meaning that the transmission input shaft, fitted with a gear, and meshed with an output shaft, also fitted with a gear, can move in response to a first input/force even if the vibrating actuators 61A & 61B are not engaged/vibrating)…
Examiner interprets the electronic control unit to have the ability to enable the piezoelectric actuators when a first input/force is above a pre-programmed load threshold.  Thus, Akinori teaches an 
Re. claim 2, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 1.  Frye further teaches:
a second housing (Frye: Fig. 11, Bracket 219; i.e., Brackets 218 and 219 are shown to be separated into halves 254 and 255)
a second gear system located in the second housing (Frye: Fig. 11, Worm Gear Set 221) and…
Yet, Frye does not teach:
the efficiency switch is coupled to both the gear system and the second gear system to cause both the gear system and the second gear system to have the second actuation efficiency when the efficiency switch is in the active state.
However, in the same field of endeavor, Takehiko teaches:
the efficiency switch is coupled to both the gear system and the second gear system to cause both the gear system and the second gear system to have the second actuation efficiency when the efficiency switch is in the active state (Takehiko; Pg. 3, ¶0011-¶0012, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between 
Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat actuation system of Frye, Takehiko, and Akinori, and insert a second gear system that also has an efficiency control device capable of delivering a vibration to the gear system as taught by Takehiko, so that the frictional force between the two contacting solids is reduced, improving efficiency (Takehiko; pg. 3, ¶0012).  Takehiko discloses the claimed invention except for the plurality of worm and worm gear.  It would have been obvious to one of having ordinary skill in the art before the effective filing date of the claimed invention to apply vibration to a second gear system since it has been held that mere duplication of the essential working parts only involves routine skill in the art.
Re. claim 3, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 2.  Frye further teaches:
wherein the gear system and the second gear system are configured to rearrange a position of a seat bottom and a seat back of the vehicle seat (Frye; ¶0003, i.e., the seat motion system provides powered means for sliding the seat bottom along the floor and/or pivoting the seat back relative to the seat bottom).
Re. claim 5, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 1.  Yet, Frye does not teach:
wherein the driver is a piezo-driver.
However, in the same field of endeavor, Takehiko further teaches:
The actuation system of claim 1, wherein the driver is a piezo-driver (Takehiko; Pg. 3 ¶0007, Oscillator 24, i.e., the Oscillator 24 drives the Piezoelectric Body 20 to impart vibration).

Re. claim 6, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 5.  Takehiko also teaches:
wherein the efficiency switch further includes a resonator arranged to extend between and interconnect the one or more gears (Takehiko: Pg. 3 ¶0007, Piezoelectric Body 20) and
the piezo-driver to transmit the sound vibrations from the driver to the one or more gears (Takehiko; pg. 3 ¶0007, Oscillator 24).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat actuation system of Frye, Takehiko, and Akinori by the vibration device of Takehiko so that the friction between the gears is reduced, improving efficiency (Takehiko: Pg. 3 ¶0012).
Re. claim 7, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 6. Takehiko also teaches:
the transmitted sound vibrations are configured to elicit microscopic oscillation of elements of the one or more gears (Takehiko: Pg. 3 ¶0007, i.e., that the Piezoelectric Body 20 imparts an excitation vibration to the meshing portion of Worm 11 and Worm Wheel 12).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat actuation system of Frye, 
Re. claim 8, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 1. Akinori further teaches:
wherein a first friction is present between the one or more gears when the efficiency switch is in the active state, and a second friction, greater than the first friction, is present between the one or more gears when the efficiency switch is in the inactive state (Takehiko: Pg. 3 ¶0011-¶0012, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between the tooth surfaces of Worm Wheel 12 and Worm 11 to become small and operate the Gear Set 10 to operate/move efficiently).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat actuation system of Frye, Takehiko, and Akinori by the vibration device of Takehiko so that the friction between the gears is reduced (Takehiko; Pg. 3 ¶0012).
Re. claim 9, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 1. Frye also teaches:
a powered driver configured to power the one or more gears to change the seat position (Frye: ¶0076, Motor 116).
Re. claim 10, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 9. Akinori further teaches:
wherein the gears change the seat position at a first speed and a first power from the powered driver when the efficiency switch is in the active state and the one or 
Examiner interprets the electronic control unit to have the ability to enable the piezoelectric actuators when a first speed or first power is above or below a pre-programmed speed and/or load threshold.  Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat actuation system of Frye, Takehiko, and Akinori, by the actuation technique of Akinori in order to save energy for operating the actuator rather than constantly vibrating the shaft (Akinori; pg. 2 ¶0011) and reduce wear on the tooth surfaces of the gears in the meshed state (Akinori; pg. 2 ¶0008).
Re. claim 11, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 1. Takehiko further teaches:
the first input is a force and the second input is relatively smaller force (Takehiko: Pg. 3, ¶0011-¶0012, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between the tooth surfaces of Worm Wheel 12 and Worm 11 to become small and operate the Gear Set 10 to operate/move efficiently).

Re. claim 12, Frye teaches an actuation system for a vehicle seat, the actuation system comprising:
a housing (Frye: Fig. 11, Bracket 218; i.e., Brackets 218 and 219 are shown to be separated into halves 254 and 255),
a gear system located in the housing comprising one or more gears coupled together (Frye: Fig. 11, Worm Gear Set 220),
wherein the first input causes the gear system to provide a first force on the vehicle seat … and the second input causes the gear system to provide a second force on the vehicle seat …, the second force being smaller than the first force (Frye; Fig. 23, i.e., a force on the force sensors signals the seat to be moved forward or backward; and claim 21, i.e., the controller is configured to multiply inputs received from the sensor unit based on the location of the seat bottom relative to the floor thereby adjusting the speed at which the seat bottom is moved along the floor by the slide mover in response to a given input received from the sensor unit; Examiner interprets an increase in speed to correspond with in an increase in force by the gear)
Yet, Frye does not explicitly teach:
…in the inactive state…
…in the active state…
and an efficiency switch coupled to the housing and…

and wherein the efficiency switch includes a driver configured to apply sound vibrations to the one or more gears to cause friction between the one or more gears to be minimized when the efficiency switch is in the active state.
However, in the same field of endeavor, Takehiko teaches:
and an efficiency switch coupled to the housing and…
and wherein the efficiency switch includes a driver configured to apply sound vibrations to the one or more gears to cause friction between the one or more gears to be minimized when the efficiency switch is in the active state (Takehiko; Pg. 3 ¶0007, Oscillator 24, i.e., Oscillator 24, generates a rectangular pulse wave to apply to a Piezoelectric Body 20 … and reduces the friction resistance between the tooth surfaces).
Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat actuation system of Frye by the vibrating device of Takehiko to reduce the frictional force required between the gears and improve the efficiency (Takehiko: Pg. 2 ¶0003).
	Furthermore, in the same field of endeavor, Akinori teaches:
…in the inactive state…
…in the active state…
…configured to be switched from an inactive state in response to a first input to an active state in response to a second input (Akinori; pg. 7 ¶0003, i.e., The electronic control unit 80 supplies the applied voltage to the actuators 61A and 61B only when it corresponds to the calculated rotational speed of the input shaft 10 and/or the magnitude of the load on the input shaft 10, meaning that at a pre-programmed 
Examiner interprets the electronic control unit to have the ability to disable or enable the piezoelectric actuators when a force input is above or below a pre-programmed load threshold.  Thus, Akinori teaches an inactive state, where the gears may move in response to a first input, and where the electronic control unit is programmed to engage or not engage vibrating actuators 61A/61B until a pre-programmed load/force threshold is crossed.  Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat actuation system of Frye and Takehiko by the actuation technique of Akinori in order to save energy for operating the actuator rather than constantly vibrating the shaft when the gears are in motion (Akinori; pg. 2 ¶0011).
Re. claim 13, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 12.  Yet, Frye does not teach:
wherein, in the inactive state, the one or more gears move in response to the first input with a first actuation efficiency,
and, in the active state, the one or more gears move in response to the second input with a second actuation efficiency that is greater than the first actuation efficiency.
	However, in the same field of endeavor, Akinori teaches:
wherein, in the inactive state, the one or more gears move in response to the first input with a first actuation efficiency (Akinori; pg. 7 ¶0003, i.e., The electronic control unit 80 supplies the applied voltage to the actuators 61A and 61B only when it 
Examiner interprets the electronic control unit to have the ability to enable or disable the piezoelectric actuators when the first input is above a pre-programmed load threshold.  Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat system of Frye by the actuation technique of Akinori in order to save energy for operating the actuator rather than constantly vibrating the shaft (Akinori; pg. 2 ¶0011).
Furthermore, in the same field of endeavor, Takehiko teaches:
and, in the active state, the one or more gears move in response to the second input with a second actuation efficiency that is greater than the first actuation efficiency (Takehiko: Pg. 3, ¶0011-¶0012, Vibration Device 21, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between the tooth surfaces of Worm Wheel 12 and Worm 11 to become small and operate the Gear Set 10 to operate/move efficiently).
Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat actuation system of Frye, Takehiko, and Akinori by the vibrating device of Takehiko to reduce the frictional force required between the gears and improve the efficiency (Takehiko: Pg. 2 ¶0003).
Re. claim 14, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 13.  Frye further teaches:
further comprising a second housing and a second gear system (Frye; Fig. 11, Worm Gear Set 221) located in the second housing (Frye; Fig. 11, Bracket 219, i.e., Brackets 218 and 219 are shown to be separated into halves 254 and 255) and

the efficiency switch is coupled to both the gear system and the second gear system to cause both the gear system and the second gear system to have the second actuation efficiency when the efficiency switch is in the active state.
	However, in the same field of endeavor, Takehiko teaches:
the efficiency switch is coupled to both the gear system and the second gear system to cause both the gear system and the second gear system to have the second actuation efficiency when the efficiency switch is in the active state (Takehiko; Pg. 3, ¶0011-¶0012, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between the tooth surfaces of Worm Wheel 12 and Worm 11 to become small and operate the Gear Set 10 to operate/move efficiently).
Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention to further modify the vehicle seat actuation system of Frye, Takehiko, and Akinori, and insert a second gear system that also has an efficiency control device capable of delivering a vibration to the gear system as taught by Takehiko, so that the frictional force between the two contacting solids is reduced, improving efficiency (Takehiko; pg. 3, ¶0012).  Takehiko discloses the claimed invention except for the plurality of worm and worm gear.  It would have been obvious to one of having ordinary skill in the art before the effective filing date of the claimed invention to apply vibration to a second gear system since it has been held that mere duplication of the essential working parts only involves routine skill in the art.
Re. claim 15, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 14.  Frye further teaches:

Re. claim 17, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 14.  Yet, Frye does not teach:
		wherein the driver is a piezo- driver.
However, in the same field of endeavor, Takehiko teaches:
wherein the driver is a piezo- driver (Takehiko; Pg. 3 ¶0007, Oscillator 24, i.e., Oscillator 24, generates a rectangular pulse wave to apply to a Piezoelectric Body 20).
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat actuation system of Frye, Takehiko, and Akinori, and apply microscopic vibrations to the gears taught by Takehiko so that the friction between the gears is reduced, improving efficiency (Takehiko; Pg. 3 ¶0012).
Re. claim 18,  the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 17.  Yet, Frye does not teach:
wherein the efficiency switch further includes a resonator arranged to extend between and interconnect the one or more gears and the piezo-driver to transmit the sound vibrations from the driver to the one or more gears.
	However, in the same field of endeavor, Takehiko teaches
wherein the efficiency switch further includes a resonator arranged to extend between and interconnect the one or more gears and the piezo-driver to transmit the 
Therefore, it would have been obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat actuation system of Frye, Takehiko, and Akinori by the vibration device of Takehiko so that the friction between the gears is reduced, improving efficiency (Takehiko; Pg. 3 ¶0012).
Re. claim 19, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 12.  Yet, Frye does not teach:
wherein a first friction is present between the one or more gears when the efficiency switch is in the active state and a second friction, greater than the first friction, is present between the one or more gears when the efficiency switch is in the inactive state (Takehiko: Pg. 3, ¶0011-¶0012, i.e., a drive source is activated to drive the Worm Wheel 12 and rotate Worm 11 then the Vibration Device 21 is operated, causing the Piezoelectric Body 20 to vibrate at a predetermined vibration frequency, and cause the friction force between the tooth surfaces of Worm Wheel 12 and Worm 11 to become small and operate the Gear Set 10 to operate/move efficiently).
Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the vehicle seat of Frye and Akinori and insert a second gear system that also has an efficiency control device capable of delivering a vibration to the gear system as taught by Takehiko, so that the frictional force between the two contacting solids is reduced, improving efficiency (Takehiko; Pg. 3, ¶0012).
Re. claim 20, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 12.  Frye further teaches:

the one or more gears change seat position at a second speed and a second power from the powered driver …, the second speed being less than the first speed and the second power being greater than the first power (Frye; claim 21, i.e., the controller is configured to multiply inputs received from the sensor unit based on the location of the seat bottom relative to the floor thereby adjusting the speed at which the seat bottom is moved along the floor by the slide mover in response to a given input received from the sensor unit; Examiner interprets an increase in speed to correspond with in an increase in power from the powered driver).
Yet, Frye does not explicitly teach:
…when the efficiency switch is in the active state…
…when the efficiency switch is in the inactive state…
However, in the same field of endeavor, Akinori teaches:
…when the efficiency switch is in the active state…
…when the efficiency switch is in the inactive state (Akinori; pg. 7 ¶0003, i.e., The electronic control unit 80 supplies the applied voltage to the actuators 61A and 61B only when it corresponds to the calculated rotational speed of the input shaft 10 and/or the magnitude of the load on the input shaft 10; Examiner interprets the supplying of applied voltage to correspond with the efficiency switch being in an active state)…
Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat actuation system of Frye and Takehiko by .
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frye in view of Takehiko and Akinori, as applied to claims 1-3, 5-15, and 17-20 above, further in view of Kondo et al. (US 2015/0136938; hereinafter Kondo; previously of record).
Re. claim 4, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 1. Yet, Frye, Takehiko, and Akinori do not explicitly teach:
vibration insulation configured to isolate the gear systems and efficiency switch from noise vibrations generated by the vehicle.
However, in the same field of endeavor, Kondo teaches:
vibration insulation configured to isolate the gear systems and efficiency switch from noise vibrations generated by the vehicle (Kondo: ¶0040; Vibration Isolating Block 49).
Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat system of Frye, Takehiko, and Akinori by the vibration insulation of Kondo in order to insulate the seat from vehicle vibrations that would disturb the gear system or discomfort the passenger (Kondo; ¶0008, i.e., an object of providing a supporting unit structure that achieves an improvement in anti-vibration function).
Re. claim 16, the combination of Frye, Takehiko, and Akinori teaches the actuation system of claim 12. Yet, Frye, Takehiko, and Akinori do not explicitly teach:
further comprising vibration insulation configured to isolate the gear system and efficiency switch from noise vibrations generated by the vehicle.
However, in the same field of endeavor, Kondo teaches:

Therefore, it would be obvious to one of having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vehicle seat system of Frye, Takehiko, and Akinori by the vibration insulation of Kondo in order to insulate the seat from vehicle vibrations that would disturb the gear system or discomfort the passenger (Kondo; ¶0008, i.e., an object of providing a supporting unit structure that achieves an improvement in anti-vibration function).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R SMITH whose telephone number is (571)272-5325.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)2703703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R SMITH/Examiner, Art Unit 3663                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667